United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ____________

                                    No. 00-3784SI
                                    ____________

United States of America,                 *
                                          * On Appeal from the United
             Appellee,                    * States District Court
                                          * for the Southern District
      v.                                  * of Iowa.
                                          *
Duane Maulding,                           * [Not To Be Published]
                                          *
             Appellant.                   *
                                     ___________

                          Submitted: October 31, 2001
                              Filed: November 8, 2001
                                   ___________

Before HANSEN, RICHARD S. ARNOLD, and FAGG, Circuit Judges.
                           ___________

PER CURIAM.

       Duane Maulding pleaded guilty to conspiring to distribute and possess with
intent to distribute cocaine in violation of 21 U.S.C. § 846, and to using, carrying, and
possessing a firearm in relation to a drug offense in violation of 18 U.S.C.
§ 924(c)(1). The District Court1 sentenced him to seven years and seven months
(eighty-nine months) imprisonment on the drug count, a consecutive term of five
years (sixty months) imprisonment on the firearm count, and concurrent supervised


      1
       The Honorable Harold D. Vietor, United States District Judge for the Southern
District of Iowa.
release terms of four years and three years, respectively. On appeal, Maulding’s
counsel has moved to withdraw under Anders v. California, 386 U.S. 738 (1967),
submitting a brief raising one issue for appeal; Maulding was invited to file a pro se
supplemental brief, but he has not filed one.

       Having thoroughly reviewed the record, we conclude that, in accordance with
the appeal-waiver clause in his plea agreement, Maulding knowingly and voluntarily
waived his right to appeal his conviction and sentence. When receiving Maulding’s
guilty plea, the District Court carefully questioned him about the appeal waiver, and
was given his unequivocal assurances that he understood the waiver and that it was
his own voluntary decision to waive his appeal rights. See United States v.
Berberich, 254 F.3d 721, 724 (8th Cir. 2001), petition for cert. filed (U.S. Sept. 24,
2001) (No. 01-6574).

      Accordingly, we enforce the appeal waiver, dismiss this appeal, see id. at 725,
and grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-